Title: From Abigail Smith Adams to Mary Smith Gray Otis, 15 December 1801
From: Adams, Abigail Smith
To: Otis, Mary Smith Gray



my dear Mrs otis
post 15 December 1801

I received with great pleasure Your kind Letter of December 15. I regreted that I had not the pleasure of a visit from you before you left this part of the Country. old Friends and old wine are always valuable. they both tend to exhilirate the Spirits; and to enliven the declining part of Life: tho I am not particuliarly attachd to the latter, the first Stand foremost in my estimation. Some one asked Socrates why he lived in so small a house? would to Heaven was his reply, that small as it is, I could fill it with true Friends. descended from the same original stock I arrived at Mature age with the highest respect veneration and affection for your parents whom next to my own, I loved and revered, and in the decline of Life every Branch desended from them has become dearer to me as the parent Stock has have been leveld with the dust; I have not wished to increase my acquaintance; Time and circumstances diminish those: but my early Friends, my particuliar connections are twined closer round my Heart, and I feel it a diminuation of the Social bond to be seperated from them—my own declining State of Health, daily reminds me that the fabrick so frequently assaild must e’er long fall; I would therefore enjoy the fleeting moments as they pass; the poet assures me that“God is paid whom man receives”with the assurrence of the poet, that God is paid when man receives.
“To enjoy is to obey”
I mourn for the ill Health of my much valued Friend mrs Stodart She is one of those modest–unassumeing benevolent women who do honour to their Sex and age. She has sustaind two of the most important Characters a Female can fill with great propriety & usefullness—as a wife and Mother. her loss to her Family will be irreparable; pray tender her from me not the affected Homage of duplicity, but the Sincere and affectionate regard and concern of a Heart sincerely deeply interested for her Health & recovery. to mrs Dalton & Family, present a kind remembrance as well as to judge Cranch and Family. I have never written a line to any person in the city of Washington Since I left it, except to mrs Johnson—my Reasons for it have been many, amongst them however was not the want of attachment to many persons there. I have been so accustomed to write freely upon any Subject I chose that fetters and trammels ill Suit my humour. thoughts are free; and reflection follow. to commit these to paper would have been attributed to different emotions than those which I feel & know actuate my mind—have you never seen a little Book calld the World turnd upside down? If I was to offer my mite as a new years Gift—I should certainly choose that as a true representation of an administration “feeling power and forgetting Right.”
